Citation Nr: 1502805	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent from July 9, 2008, and in excess of 30 percent from October 18, 2012, for service-connected disc herniation C6-7 status-post disc fusion, multilevel cervical spondylosis, and adjacent segment disease.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement (NOD) in May 2009.  A Statement of the Case (SOC) was furnished in January 2010.  The Veteran perfected a timely appeal with the filing of a VA Form 9 (Substantive Appeal) in March 2010.

On his VA Form 9, the Veteran had elected to have a Board hearing via live video teleconference at the RO.  However, in March 2014, during a telephone call with a RO representative, which was documented on a signed and dated VA Form 27-0820, Report of General Information, the Veteran indicated that he no longer desired a Board hearing and that he wanted his claim forwarded for adjudication accordingly.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

A review of the Veteran's electronic claims file revealed a copy of a December 2014 brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran was provided VA examinations in March 2009 and October 2012.  The March 2009 VA examination revealed a full range of motion for the Veteran's cervical spine, with a combined range of motion of 215 degrees and no decrease upon repetition.  There was no objective evidence of painful motion.  The Veteran did not have ankylosis or any incapacitating episodes.  No radiation of pain was shown on examination; however the Veteran reported a history of numbness and parasthesias.  The October 2012 VA examination revealed complaints of 6 incapacitating episodes per year lasting 6 days each.  However, there was no objective medical evidence showing any instances of doctor-ordered bed rest.  Range of motion revealed a flexion of 10 degrees, extension of 5 degrees, bilateral lateral flexion of 5 degrees, and bilateral lateral rotation was not tested.  There was evidence of pain upon motion, but no additional pain or loss of motion after repetitive testing.  There was no finding of ankylosis.  The Veteran reflexes, strength, and dexterity were found to be normal.  The Veteran was determined to be right-hand dominant.  Paresthesias and numbness were noted in the left hand and fingers, with decreased vibration, light touch, and pin prick in the left middle and index fingers.

In a December 2014 statement from the Veteran's representative, it was indicated that the Veteran is reporting worsened symptoms in his conditions since his last VA examination and that such examination is no longer contemporaneous.

Although the March 2009 and October 2012 VA examinations were adequate at their respective times, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the October 2012 VA examination and the change in symptoms demonstrated by the time period between the Veteran's 2009 and 2012 examinations illustrates that the Veteran's condition is in progressive decline.  Furthermore, the last VA examination of record is two years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's cervical spine disability and related left upper extremity radiculopathy.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected disc herniation C6-7 status-post disc fusion, multilevel cervical spondylosis, and adjacent segment disease and left upper extremity cervical radiculopathy. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

In particular, the VA examiner must discuss any subjective complaints of incapacitating episodes within the context whether the Veteran has actually received objectively verifiable doctor ordered bed rest.

Additionally, for the Veteran's left upper extremity radiculopathy, the VA examiner should indicate whether the Veteran's objective manifestations of such disability are considered to be mild, moderate, or severe.

The examiner should provide a complete rationale for all opinions provided.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




